56 F.3d 70NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re Larry COSSIO, d/b/a Cossio Insurance Agency; MarcellaCossio, Debtors,Christopher W. CATE, Plaintiff-Appellee,v.Larry COSSIO, d/b/a Cossio Insurance Agency, Defendant-Appellant.
No. 94-55331.
United States Court of Appeals, Ninth Circuit.
Submitted May 2, 1995.*Decided May 5, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Larry Cossio, the bankruptcy debtor, appeals the decision of the Bankruptcy Appellate Panel ("BAP") affirming the bankruptcy court's denial of his motion to vacate a default judgment against him and to dismiss the underlying complaint based on defective service of process.  We have jurisdiction pursuant to 28 U.S.C. Sec. 158(d) and affirm for the reasons stated in the BAP's opinion filed on January 24, 1994.  163 B.R. 150 (9th Cir.  BAP 1994).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3